Citation Nr: 0406607	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-00 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the appellant submitted a timely substantive 
appeal to a June 2001 rating decision, which denied the 
veteran's claim of entitlement to an increased rating for his 
service-connected migraine headaches, currently evaluated as 
30 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.
   

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel

INTRODUCTION

The veteran had active service from September 1985 to May 
1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from June 2001 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  The June 2001 
decision denied the veteran's claim of entitlement to an 
increased rating for his service-connected migraine headaches 
and the June 2002 rating decision denied his claim of 
entitlement to a total disability rating based on individual 
unemployability.    


FINDINGS OF FACT

1.  In a June 2001 rating decision, the RO denied the 
appellant's claim for an increased rating for migraine 
headaches; the appellant was informed of this decision by 
correspondence dated June 25, 2001.

2.  A timely Notice of Disagreement was received as to the 
June 2001 decision; in June 2002, a Statement of the Case was 
mailed to the appellant.

3.  A timely VA Form 9, substantive appeal, pertaining to the 
issue of entitlement to an increased rating for migraine 
headaches, is of record but was not received until November 
26, 2002, more than 60 days after issuance of the Statement 
of the Case and more than one year after notification of the 
rating action denying an increased rating.  


CONCLUSION OF LAW

A timely substantive appeal as to the issue of entitlement to 
an increased rating for migraine headaches was not filed; 
therefore, the June 2001 rating action is final.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b), 20.305 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 2001 rating decision, the RO denied the veteran's 
claim of entitlement to an increased rating for migraine 
headaches.  In August 2001, a notice of disagreement was 
received and in June 2002 a statement of the case was issued 
with an enclosed VA Form 9 in order to afford the veteran the 
opportunity to perfect his appeal, if he so desired.  See 38 
U.S.C.A. § 7105(d)(1) (West 2002).  The cover letter to the 
SOC advised the veteran to the following:

The enclosed "Statement of the Case" is 
our response to your "Notice of 
Disagreement" with our decision in your 
case.  It lets you know how we reached 
our decision and will help you decide 
whether to continue your appeal to the 
Board of Veterans' Appeals.

If you decide to continue your appeal, 
you will need to file a formal appeal. 
You can do that by completing and filing 
the enclosed VA Form 9, Appeal to Board 
of Veterans' Appeals.  Please read the 
instructions that come with the VA Form 9 
very carefully.  They tell you what you 
need to do, and how much time you have to 
do it, if you want to continue your 
appeal.  They also tell you about how to 
get assistance, about your hearing 
rights, and about a number of other 
important things.

Please let us know if you have any 
questions, or if you did not receive a 
copy of VA Form 9 with this mailing.

(emphasis original).

In November 2002, a VA Form 9 (Appeal to the Board of 
Veterans Appeals) was received.  However, for reason 
discussed infra, this was untimely.  

The only issue before the Board is whether it has 
jurisdiction to consider the issue of entitlement to an 
increased rating for the veteran's service-connected migraine 
headaches.  In this regard, the United States Court of 
Appeals for the Federal Circuit has noted that, "it is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

In this case, the issue is whether the appellant filed a 
timely substantive appeal; if he did not, the Board does not 
have jurisdiction.  See 38 U.S.C.A. § 7105(a) (West 2002).  
The Board's authority to consider its jurisdiction is 
contained in 38 U.S.C.A. § 7105(d)(3) (West 2002), which 
provides that ". . . questions as to timeliness or adequacy 
of response shall be determined by the Board of Veterans' 
Appeals."  See also VAOPGCPREC 9-99, 64 Fed. Reg. 52376 
(1999).  

Prior to assessing its jurisdiction, the Board must consider 
whether doing so is prejudicial to the appellant.  See 
generally, Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, in January 2004, the appellant and his representative 
were given notice that the Board found his substantive appeal 
was defective due to its untimely filing and informed him 
that it was possible that the Board's consideration of this 
question could result in dismissal of his appeal as to the 
issue of entitlement to an increased rating for migraine 
headaches.  In response, the veteran submitted a statement, 
received February 20, 2004, in which he stated that he had 
not received the laws and regulations on the statement of the 
case (SOC) and was not aware of the time limit.  However, as 
illustrated above, the cover letter to the SOC informed him 
that the VA Form 9 was enclosed and that it set out what he 
needed to do, and how long he had to perfect his appeal.     

The Board must determine whether the appellant's November 
2002 VA Form 9 constitutes a substantive appeal of the RO's 
June 2001 denial of his claim for entitlement to an increased 
rating for migraine headaches, and whether there is any other 
basis to find that a timely substantive appeal as to this 
issue was received.  The steps to be taken to perfect an 
appeal to the Board following an adverse determination by an 
agency of original jurisdiction are set out fully in statute 
and regulations.  "Appellate review will be initiated by a 
Notice of Disagreement and completed by a substantive appeal 
after a Statement of the Case is furnished as prescribed in 
this section."  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200; see also 38 C.F.R. § 20.201 (2003) (requirements 
for notices of disagreement).  "Proper completion and filing 
of a Substantive Appeal are the last actions the appellant 
needs to take to perfect an appeal."  38 C.F.R. § 20.202.  
The NOD and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1) 
(West 2002); 38 C.F.R. § 20.300 (2003).  

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 2002).  The SOC is to be forwarded to the 
appellant at his most recent address of record, with a copy 
provided to the representative.  38 C.F.R. § 19.30(a) (2003).  
Thereafter, a claimant 
must file the substantive appeal within 60 days from the date 
the SOC is mailed or within the remainder of the one-year 
time period from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b).  

However, if a claimant has not yet perfected an appeal and VA 
issues a Supplemental Statement of the Case (SSOC) in 
response to evidence received within the one-year period 
following the mailing date of notification of the 
determination being appealed, 38 U.S.C. § 7105(d)(3) and 38 
C.F.R. § 20.302(c) require VA to afford the claimant at least 
60 days from the mailing date of the SSOC to respond and 
perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  In addition, 
if VA receives additional material evidence within the time 
permitted to perfect an appeal, 38 U.S.C. § 7105(d)(3) 
requires VA to issue an SSOC even if the one-year period 
following the mailing date of notification of the 
determination being appealed will expire before VA can issue 
the SSOC.  See VAOPGCPREC 9-97, 62 Fed. Reg. 15567 (1997).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  To the extent 
feasible, the argument should be related to specific items in 
the SOC.  Id.  If the SOC addressed multiple issues, the 
appeal must either indicate that it is an appeal as to all 
issues, or it must specifically indicate which issues are 
being appealed.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Id.  A determination of which 
a claimant is properly notified is final if an appeal is not 
perfected as prescribed by 38 C.F.R. § 20.302.  38 C.F.R. § 
20.1103 (2003).

In a June 2001 rating decision, the RO denied entitlement to 
an increased rating for migraine headaches.  The appellant 
was notified of this decision by cover letter, dated June 25, 
2001.  In August 2001, a notice of disagreement was filed.  
By cover letter dated June 10, 2002, a statement of the case 
was issued.  

On November 26, 2002, a VA Form 9 was received.  As noted 
above, under pertinent statutory provisions a claimant must 
file a substantive appeal to perfect an appeal.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200; see also Roy v. 
Brown, 5 Vet. App. 554 (1993).  In this case, the veteran 
submitted a VA Form 9 to the RO beyond the time limit 
permitted.  Under the facts of this case, the deadline for 
the appellant to have filed his substantive appeal would have 
been August 9, 2002; that is the later date of the two 
applicable deadlines, considering the one-year from notice of 
the decision deadline and the SOC plus sixty days rule.  

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 2002).  There has not 
been a timely appeal of the issue, so any purported appeal is 
not in conformity with the law.  Therefore, the appeal was 
not perfected, and the Board is without jurisdiction to 
adjudicate the claim.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), 7108; 38 C.F.R. §§ 20.101(a), 20.200, 20.202; YT 
v. Brown, 9 Vet. App. 195 (1996).

The Board notes that legislative changes have been enacted 
which eliminate the concept of a well-grounded claim and 
redefine the obligations of VA with respect to the duty to 
provide notice and assistance.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  Regulations implementing the VCAA 
were adopted recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The Board has determined that it lacks 
jurisdiction to consider the underlying claim for entitlement 
to an increased rating for migraine headaches made by the 
veteran.  Lacking jurisdiction to decide the claim, it is 
beyond the Board's purview to determine whether the RO's 
notice and development actions were compliant with the VCAA.


ORDER

As the appellant did not perfect an appeal of the RO's June 
2001 denial of entitlement to an increased rating for 
migraine headaches, the appeal is dismissed.


REMAND

With regard to the veteran's claim of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to a service-connected disability, total disability will 
be considered to exist when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340.  Total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a). 

Service connection is currently in effect for the following 
conditions: migraine headaches, evaluated as 30 percent 
disabling, hypertension, evaluated as 10 percent disabling, 
and mood disorder, evaluated as 30 percent disabling.  His 
combined evaluation is listed as 60 percent from June 22, 
2001.  Given the foregoing, the veteran does not meet the 
minimum schedular requirements for a TDIU.  38 C.F.R. § 
4.16(a).  

However, an extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the veteran has asserted that he is unemployable due to 
his service-connected disabilities.  In his most recent 
correspondence, dated in February 2004, the veteran stated 
that he was unable to work and was losing everything he had.  
The Board finds that a VA examination is needed to determine 
whether the veteran's service-connected disabilities render 
him unemployable.    

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO is to ensure 
that the veteran has been informed of 
what evidence or information is necessary 
in order to warrant entitlement to TDIU 
and, additionally, that the veteran has 
been told to submit any evidence in his 
possession pertaining to his claims.  The 
RO should also ensure compliance with 
VA's obligations under the VCAA as 
interpreted by Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  Thereafter, a VA medical examination 
should be provided in order to evaluate 
the current severity of the veteran's 
service-connected migraine headaches, 
hypertension, and mood disorder.  The 
examiner should include a medical 
opinion, with full rationale, as to 
whether the veteran's service-connected 
disabilities alone (excluding the effects 
of non-service-connected disabilities and 
advancing age) render him unemployable.  
The claims folder must be provided to and 
reviewed by the doctor in conjunction 
with the examination, and the examination 
report should note that such has been 
accomplished.  

3.  The RO should then readjudicate the 
claim for TDIU to include consideration 
as to whether the case should be referred 
to appropriate VA officials for 
extraschedular consideration.  
Thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                       
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



